Plaintiff in error, hereinafter referred to as defendant, was convicted in the district court of Ellis county of the crime of knowingly receiving stolen property, and the jury being unable to agree upon the punishment, it was fixed by the court at imprisonment in the state penitentiary for a period of three years.
The evidence of the state was that Dr. Irvin was the owner of one Gleaner-Baldwin combine, with a model A Ford motor; that Woodson Pierce and Wesley Zirger stole the radiator, carbureter, generator, fan, and engine head from this combine; that the radiator was taken to the home of defendant and placed by him on his model A Ford car; that he knew the radiator had been stolen; that he cut parts of the radiator to enable him to place it upon his car; that a few days thereafter a deputy sheriff noticed this radiator on defendant's car, and asked him where he got it; that he said he bought it from a stranger from Texas; that later he told the officer and Dr. Irvin that a man named Roarman pawned it to him for $3; that later he told the officers that Woodson Pierce brought it to his place. Other recently stolen property was found in and about defendant's premises.
Woodson Pierce, testifying for the state, said that he stole the radiator and delivered it to defendant in part payment of a debt that he owed defendant.
Defendant, testifying for himself, admitted that he received the radiator, but denied that he knew it was stolen. *Page 120 
Defendant contends that the evidence is insufficient to support the verdict of the jury. A statement of the facts in the case is sufficient to answer this contention.
The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.